IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00090-CR

NACOMBI DARTON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 87th District Court
                               Leon County, Texas
                            Trial Court No. 18-0071CR


                          MEMORANDUM OPINION

      In one issue with three sub-parts, Appellant Nacombi Darton challenges his

conviction for solicitation of prostitution of a person younger than the age of eighteen.

We will affirm.

                                      Background

      The underlying facts are not in dispute. Darton approached a young woman,

provided with the pseudonym “Blue Sky,” at a convenience store located in Buffalo,

Texas and offered to exchange money with her for sex. Darton was confronted by “Blue
Sky’s” father, who told Darton that “Blue Sky” was fourteen years of age. Darton

apologized, stating that he did not realize “Blue Sky” was only fourteen years of age.

        A jury found Darton guilty, and the trial court assessed punishment at sixty years’

confinement in the Texas Department of Criminal Justice Correctional Institutions

Division.

                                             Issues

        In his single issue, Darton asserts that the trial court erred in the instructions given

in the charge to the jury. Darton contends that the trial court: (1) included an improper

definition of “fee;” (2) informed the jury it had the “power” to use reasonable inferences;

and (3) failed to inform the jury that the presumption concerning the statute of limitations

was nonbinding.

        Darton did not object to the charge at trial.

                                          Discussion

        A. Invited Error. Darton’s assertion regarding the definition of “fee” is not

cognizable because he requested the definition. The law of invited error precludes a party

from taking “advantage of an error that it invited or caused, even if such error is

fundamental.” Woodall v. State, 336 S.W.3d 634, 644 (Tex. Crim. App. 2011) (citing Prystash

v. State, 3 S.W.3d 522, 531 (Tex. Crim. App. 1999)).

        B. Egregious Harm. In reviewing a jury-charge issue, an appellate court's first

duty is to determine whether error exists in the jury charge. Middleton v. State, 125 S.W.3d

450, 453 (Tex. Crim. App. 2003). If error is found, the appellate court must analyze that

error for harm. Id. If an error was properly preserved by objection, reversal will be

Darton v. State                                                                           Page 2
necessary if the error is not harmless. Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim.

App. 1984) (op. on reh’g). Conversely, if error was not preserved at trial by a proper

objection, as was the case here, a reversal will be granted only if the error caused egregious

harm, meaning Darton did not receive a fair and impartial trial. Id. “Jury-charge error is

egregiously harmful if it affects the very basis of the case, deprives the defendant of a

valuable right, or vitally affects a defensive theory.” Stuhler v. State, 218 S.W.3d 706, 719

(Tex. Crim. App. 2007). The actual degree of harm must be assayed in light of the whole

record, “including the jury charge, contested issues, weight of the probative evidence,

arguments of counsel, and other relevant information.” Jordan v. State, 593 S.W.3d 340,

347 (Tex. Crim. App. 2020); see also Rogers v. State, 550 S.W.3d 190, 192 (Tex. Crim. App.

2018); Riggs v. State, 482 S.W.3d 270, 273-74 (Tex. App.—Waco 2015, pet. ref’d). To obtain

a reversal for jury-charge error, Darton must have suffered actual harm and not just

merely theoretical harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim. App. 2012).

        Assuming without deciding that the trial court erred, a review of the record,

“including the jury charge, contested issues, weight of the probative evidence, arguments

of counsel, and other relevant information” persuades us that any claimed errors did not

affect the basis of the case, deprive Darton of a valuable right, or vitally affect a defensive

theory. Jordan, 593 S.W.3d at 347; Stuhler, 218 S.W.3d at 719.

        The testimony of the witnesses against Darton was not contradicted. While

Darton’s attorney cross-examined the witnesses, the questions largely related to the

witnesses’ identification of Darton. Darton was captured on the convenience store’s

video approaching the child; Darton was followed from the store by the child’s father,

Darton v. State                                                                         Page 3
the child, and a convenience store clerk; the witnesses testified that Darton apologized

for his actions and claimed he did not know the child was only fourteen years of age;

Darton fled the scene when he realized the police had been notified; and Darton was

arrested only three or four hundred yards from the store. Darton did not call any

witnesses or present any exhibits, and his opening statement and closing argument were

based upon burden of proof. We conclude that Darton did not suffer egregious harm.1

        We overrule Darton’s sole issue and affirm the judgment of the trial court.




                                                           MATT JOHNSON
                                                           Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose2
Affirmed
Opinion delivered and filed August 18, 2021
Do not publish
[CRPM]




1
 Darton also asserts that the cumulative effect of all the charge errors requires reversal. However, “[t]he
cumulative error doctrine provides relief only when constitutional errors so fatally infect the trial that they
violated the trial’s fundamental fairness.” Estrada v. State, 313 S.W.3d 274, 311 (Tex. Crim. App. 2010)
(quoting United States v. Bell, 367 F.3d 452, 471 (5th Cir. 2004)). Darton has not presented a constitutional
error.

2
 The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Darton v. State                                                                                        Page 4